UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 10-7578


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

DAVID C. KEETER,

                Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Henry E. Hudson, District
Judge. (3:07-cr-00043-HEH-1; 3:08-cv-00513-HEH)


Submitted:   June 6, 2011                   Decided:   June 20, 2011


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


David C. Keeter, Appellant Pro Se.        Angela Mastandrea-Miller,
Assistant United States Attorney,         Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            David C. Keeter seeks to appeal the district court’s

orders denying       relief     on     his      28    U.S.C.A.     § 2255   (West    Supp.

2010) motion and has moved for appointment of counsel.                                The

district    court’s      orders      are       not    appealable    unless   a     circuit

justice    or      judge      issues       a        certificate     of   appealability.

28 U.S.C. § 2253(c)(1) (2006).                      A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2006).                  When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by     demonstrating            that   reasonable    jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                   Slack v. McDaniel, 529 U.S. 473,

484    (2000);   see     Miller-El      v.      Cockrell,     537    U.S.   322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                            Slack,

529 U.S. at 484-85.            We have independently reviewed the record

and conclude that Keeter has not made the requisite showing.

Accordingly, we deny Keeter’s motion for appointment of counsel,

deny a certificate of appealability and dismiss the appeal.                            We

dispense    with       oral    argument         because      the    facts    and    legal



                                                2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3